Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 1 of 32 Page ID #:8980




    1 LOUIS R. MILLER (State Bar No. 54141)
      smiller@millerbarondess.com
    2 BRIAN A. PROCEL (State Bar No. 218657)
    3 bprocel@millerbarondess.com
      DAVID W. SCHECTER (State Bar No. 296251)
    4 dschecter@millerbarondess.com
      MILLER BARONDESS, LLP
    5 1999 Avenue of the Stars, Suite 1000
      Los Angeles, California 90067
    6 Tel.: (310) 552-4400 / Fax: (310) 552-8400
    7
      MARY C. WICKHAM (State Bar No. 145664)
    8 mwickham@counsel.lacounty.gov
      VICKI KOZIKOUJEKIAN (State Bar No. 171588)
    9 vkozikoujekian@counsel.lacounty.gov
   10 LAURA QUINONEZ (State Bar No. 253862)
      lquinonez@counsel.lacounty.gov
   11 OFFICE OF LOS ANGELES COUNTY COUNSEL
      Kenneth Hahn Hall of Administration
   12 500 West Temple Street, Suite 648
      Los Angeles, California 90012
   13 Tel.: (213) 974-1811 / Fax: (213) 626-7446
   14
      Attorneys for The County Defendants
   15
   16                     UNITED STATES DISTRICT COURT
   17              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   18 KATIE A., et al.,                              CASE NO. 2:02-cv-05662-JAK-FFMx
   19
                 Plaintiffs,                         DEFENDANTS’ MOTION TO
   20                                                VACATE 2003 CONSENT DECREE
          v.                                         PURSUANT TO FEDERAL RULE
   21                                                OF CIVIL PROCEDURE 60(b)(5)
      DIANA BONTA, et al.,
   22                                                Hearing Date: December 9, 2019
   23            Defendants.                         Time:         8:30 a.m.
   24                                                Assigned to the Hon. John A. Kronstadt
                                                     and Magistrate Judge Frederick F.
   25                                                Mumm
   26
   27
   28
        435743.3
               THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 2 of 32 Page ID #:8981




     1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
     2              PLEASE TAKE NOTICE that, on December 9, 2019, at 8:30 a.m., or as soon
     3 thereafter as counsel may be heard, in Courtroom 10B of the above-entitled Court,
     4 located at First Street Courthouse, 350 West First Street, Los Angeles, California
     5 90012, before the Honorable John A. Kronstadt, Defendants Los Angeles County
     6 (“County”), the Los Angeles County Department of Children and Family Services
     7 (“DCFS”) and the Director of DCFS (together, the “County Defendants”), through their
     8 counsel, will and hereby do move this Court (the “Motion”), pursuant to Federal Rule
     9 of Civil Procedure 60(b)(5), to vacate the July 16, 2003 Order and accompanying
   10 Settlement Agreement (ECF Dkt. No. 128 (the “2003 Consent Decree”).)
   11               The basis for the Motion is that there are no ongoing violations of federal law
   12 that could support continued enforcement of the 2003 Consent Decree. In institutional
   13 reform litigation, like this case, the Court must “ascertain whether ongoing enforcement
   14 of the original order [is] supported by an ongoing violation of federal law . . . .” Horne
   15 v. Flores, 557 U.S. 433, 454 (2009).
   16               It has been over 16 years since the 2003 Consent Decree was entered. Since
   17 then, the County Defendants have spent billions of dollars on the Plaintiff class, hired
   18 thousands of new social workers, mental health professionals and support staff, and
   19 implemented new programs to ensure that the Plaintiff class receive the mental health
   20 services that they need. To the extent they ever existed, the alleged violations of the
   21 Medicaid Act, the Americans with Disabilities Act, the Rehabilitation Act and the
   22 Substantive Due Process Clause of the Fourteenth Amendment to the U.S. Constitution
   23 have been remedied.
   24               This Motion is supported by this Notice of Motion, the accompanying
   25 Memorandum of Points and Authorities, the Declarations of Bobby D. Cagle, Dr.
   26 Jonathan E. Sherin, Helen Berberian, Anabel Rodriguez, Adrienne Olson, Olivia Celis,
   27 Dr. Jay Bartroff, Tina Binda, Mirian Avalos, David Seidenfeld, Laura Andrade and
   28 exhibits attached thereto, the papers, pleadings and other records on file in this action,
         435743.3
                                                       2
                THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 3 of 32 Page ID #:8982




     1 and such further evidence and argument as may be presented at or before the hearing on
     2 this Motion.
     3
     4 DATED: August 26, 2019                  MILLER BARONDESS, LLP
     5
     6
                                               By:       /s/ Louis R. Miller
     7
                                                     LOUIS R. MILLER
     8                                               Attorneys for The County Defendants
     9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
         435743.3
                                                     3
                THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 4 of 32 Page ID #:8983




     1                                               TABLE OF CONTENTS
                                                                                                                                 Page
     2
     3 I.           INTRODUCTION ............................................................................................. 8
     4 II.          STATEMENT OF FACTS AND PROCEDURAL HISTORY...................... 10
     5              A.       The Los Angeles County Foster Care System ...................................... 10
     6              B.       This Lawsuit .......................................................................................... 11
     7              C.       The Plaintiffs And County Defendants Reach An Early
                             Settlement .............................................................................................. 12
     8
                    D.       The County Fundamentally Reforms Its Foster Case System .............. 13
     9
                    E.       The County Defendants’ Reform Efforts Have Been Successful......... 15
   10
                    F.       The Current Dispute .............................................................................. 17
   11
         III.       LEGAL STANDARDS ................................................................................... 18
   12
         IV.        ARGUMENT .................................................................................................. 20
   13
                    A.       Horne Requires Vacatur Here ............................................................... 20
   14
                    B.       There Is No Federal Law Violation ...................................................... 23
   15
                             1.       There Is No Custom, Policy, Or Practice To Violate
   16                                 Medicaid ..................................................................................... 23
   17                                 (a)       The County’s Screening Exceeds Federal Standards ....... 24
   18                                 (b)       The County Provides Services Promptly ......................... 24
   19                                 (c)       The County Offers A Panoply Of Programs .................... 26
   20                        2.       The County Defendants Comply With The ADA And RA........ 28
   21                        3.       There Is No Custom, Policy Or Practice That Violates The
                                      Fourteenth Amendment To The Constitution............................. 29
   22
                    C.       The Reforms To The Foster Care System Are Permanent ................... 30
   23
         V.         CONCLUSION ............................................................................................... 32
   24
   25
   26
   27
   28
         435743.3
                                                                        4
                THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 5 of 32 Page ID #:8984




     1                                       TABLE OF AUTHORITIES
     2                                                                                                               Page
     3
     4 FEDERAL CASES
     5 Alexander A. ex rel. Barr v. Novello,
             210 F.R.D. 27 (E.D.N.Y. 2002) ...................................................................... 25
     6
       Alexander v. Choate,
     7       469 U.S. 287 (1985) ........................................................................................ 29

    8 All. for Wild Rockies v. Kruger,
             15 F. Supp. 3d 1052 (D. Mont. 2014),
    9        aff’d sub nom., All. for the Wild Rockies v. Krueger,
             664 F. App’x 674 (9th Cir. 2016).................................................................... 19
   10
      Boulet v. Cellucci,
   11        107 F. Supp. 2d 61 (D. Mass. 2000) ............................................................... 25

   12 Burt v. County of Contra Costa,
            2014 WL 253010 (N.D. Cal. Jan. 22, 2014) ................................. 19, 20, 21, 30
   13
      C.F. v. Lashway,
   14       2017 WL 2806835 (W.D. Wash. June 29, 2017) ............................................ 25

   15 Castro v. County of Los Angeles,
            833 F.3d 1060 (9th Cir. 2016) ......................................................................... 30
   16
      Chisholm ex rel. CC v. Gee,
   17       2017 WL 3730514 (E.D. La. Aug. 30, 2017) ................................................. 25

   18 Does 1-13 by and Through Doe, Sr. 1-13 v. Chiles,
            136 F.3d 709 (11th Cir. 1998) ......................................................................... 25
   19
      Flores v. Arizona,
   20       2013 WL 10207656 (D. Ariz. Mar. 29, 2013) ................................................ 22

   21 Flores v. Huppenthal,
            789 F.3d 994 (9th Cir. 2015) ........................................................................... 22
   22
      Frew v. Hawkins,
   23       540 U.S. 431 (2004) ........................................................................................ 19

   24 Horne v. Flores,
           557 U.S. 433 (2009) ................................................................................. passim
   25
      Hunsaker v. Contra Costa County,
   26      149 F.3d 1041 (9th Cir. 1998) ......................................................................... 29

   27 Jackson v. Los Lunas Cmty. Program,
            880 F.3d 1176 (10th Cir. 2018) ................................................................. 19, 30
   28
         435743.3
                                                                 5
                THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 6 of 32 Page ID #:8985




     1 John B. v. Emkes,
             710 F.3d 394 (6th Cir. 2013) ............................................................... 18, 19, 24
     2
       Kadingo v. Johnson,
     3       2017 WL 3478494 (D. Colo. Aug. 14, 2017) ................................................. 23
     4 Katie A., ex rel. Ludin v. Los Angeles County,
             481 F.3d 1150 (9th Cir. 2007) ....................................................... 22, 26, 27, 31
     5
       Lipscomb By & Through DeFehr v. Simmons,
     6       962 F.2d 1374 (9th Cir. 1992) ......................................................................... 29
     7 Los Angeles County v. Humphries,
             562 U.S. 29 (2010) .......................................................................................... 23
     8
       Mark H. v. Lemahieu,
     9       513 F.3d 922 (9th Cir. 2008) ........................................................................... 28
   10 Missouri v. Jenkins,
           515 U.S. 70 (1995) .......................................................................................... 21
   11
      Monell v. Dep’t of Soc. Servs. of City of New York,
   12      436 U.S. 658 (1978) ........................................................................................ 23
   13 Okla. Chapter of Am. Acad. of Pediatrics v. Fogarty,
            366 F. Supp. 2d 1050 (N.D. Okla. 2005) ........................................................ 28
   14
      Olmstead v. L.C. ex rel. Zimring,
   15       527 U.S. 581 (1999) ........................................................................................ 28
   16 Rosie D. v. Romney,
            410 F. Supp. 2d 18 (D. Mass. 2006) ............................................................... 28
   17
      Rufo v. Inmates of Suffolk Cty. Jail,
   18       502 U.S. 367 (1992) .................................................................................. 18, 30
   19 Salazar v. District of Columbia,
            954 F. Supp. 278 (D.D.C. 1996) ..................................................................... 24
   20
      Tamas v. Dep’t of Soc. & Health Servs.,
   21       630 F.3d 833 (9th Cir. 2010) ........................................................................... 30
   22 Watson v. Weeks,
           436 F.3d 1152 (9th Cir. 2006) ......................................................................... 26
   23
   24
         FEDERAL STATUTES
   25
         29 U.S.C. §§ 701 et seq. ............................................................................................ 12
   26
         42 U.S.C. § 12132...................................................................................................... 12
   27
         42 U.S.C. § 1983.............................................................................................. 8, 23, 30
   28
         435743.3
                                                                     6
                THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 7 of 32 Page ID #:8986




     1 42 U.S.C. §§ 1396 et seq. .......................................................................................... 12
     2 42 U.S.C. 1396a(a)(8) ................................................................................................ 24
     3
     4 FEDERAL RULES
     5 Fed. R. Civ. P. 60 ....................................................................................................... 18
     6 Fed. R. Civ. P. 60(b) ............................................................................................ 18, 19
     7
     8 FEDERAL REGULATIONS
     9 42 C.F.R. § 435.911 ................................................................................................... 25
   10 42 C.F.R. § 441.56(e) ................................................................................................ 25
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
         435743.3
                                                                     7
                THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 8 of 32 Page ID #:8987




     1                     MEMORANDUM OF POINTS AND AUTHORITIES
     2 I.           INTRODUCTION
     3              Over 17 years ago, Plaintiffs filed this lawsuit alleging that children in Los
     4 Angeles County’s foster care system who had mental health needs were not being
     5 screened or assessed, were not receiving necessary mental health services, and were
     6 being “warehoused” in institutions and group homes, such as the MacLaren Children’s
     7 Center (“MacLaren”). Plaintiffs’ principal claim, asserted under 42 U.S.C. § 1983, was
     8 that the County “maintained customs, policies, and practices that deprive Plaintiffs” of
     9 their right to EPSDT services under Medicaid. Plaintiffs also alleged violations of the
   10 Americans with Disabilities Act, the Rehabilitation Act and the 14th Amendment.
   11               Without admitting liability, the County Defendants settled in July 2003 shortly
   12 after Plaintiffs filed their First Amended Complaint and shut down MacLaren shortly
   13 thereafter. Over the next five years, the County Defendants worked with this Court, the
   14 Katie A. Advisory Panel, Plaintiffs’ counsel, and a third-party consultant to develop
   15 new policies and reforms that were then incorporated into a 2008 Strategic Plan
   16 approved by this Court.
   17               Since 2008, the County Defendants have spent over $2 billion just on
   18 implementing the Strategic Plan for the benefit of the Plaintiff class. These funds were
   19 deployed (1) to hire thousands more social workers, mental health professionals and
   20 support staff, (2) to create new mental health programs and expand existing programs to
   21 serve more children in need, and (3) to train and coach DMH and DCFS staff on best
   22 practices in the delivery of child welfare and mental health services to foster youth.
   23               The reforms were comprehensive and have benefitted abused and neglected
   24 children in Los Angeles County. Today, every child with a substantiated allegation of
   25 abuse or neglect receives a mental health screen even if they are not a class member.
   26 For those children who need mental health treatment, the County and its contracted
   27 mental health providers offer a wide variety of individualized services and field-based
   28 intensive mental health programs that can be tailored to the child’s needs.
         435743.3
                                                       8
                THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 9 of 32 Page ID #:8988




     1              In addition to these mental health reforms, the County Defendants have made
     2 great strides in reducing the number of children and young adults in group homes.
     3 Today, the group home population is about 10% of what it was when this lawsuit was
     4 filed, and the County Defendants expect all foster youth will be transitioned out of
     5 group homes by the end of this year.
     6              The County’s reforms have been institutionalized and have helped to change the
     7 culture of DCFS and DMH. The County’s reforms served as a model for the California
     8 legislature when it enacted comprehensive legislation in 2015 to reform foster care
     9 statewide. Pursuant to these laws, referred to as the Continuum of Care Reform
   10 (“CCR”), all counties must eliminate the use of traditional group homes and implement
   11 a core practice model like that implemented in Los Angeles County.
   12               But Plaintiffs and the Katie A. Advisory Panel do not want this case to end.
   13 They value their direct access to top-level officials who operate some of the largest
   14 child welfare and mental health county departments in the nation. Unfortunately, the
   15 continued involvement of the Katie A. Advisory Panel and Plaintiffs’ counsel has
   16 become counterproductive.
   17               Perhaps the best example of this is the Qualitative Service Review (“QSR”),
   18 which the Katie A. Advisory Panel recommended as a qualitative measure of the
   19 services provided by DCFS and DMH. The County has expended considerable
   20 resources in an effort to pass QSR, but the QSR has not captured the progress that has
   21 been made. This inability-to-pass feature appears to be baked into the system, as other
   22 child welfare agencies in other litigations were not able to pass yet were permitted to
   23 exit. Importantly for this Motion, the QSR is not part of, or required by, federal law.
   24               As the Supreme Court has explained, Rule 60(b)(5) serves a critical function in
   25 institutional reform cases involving state and local governments. Due to federalism
   26 concerns, federal courts cannot exercise ongoing jurisdiction unless there exists an
   27 ongoing violation of federal law. This is the central question presented by the Motion.
   28               Regardless of whether there were “customs, policies, or practices” in 2002 that
         435743.3
                                                       9
                THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 10 of 32 Page ID
                                 #:8989



  1 deprived Plaintiffs of the services they were entitled to under Medicaid, there is no such
  2 custom, policy, or practice today. The evidence shows that, today, foster youth in Los
  3 Angeles County who are Medicaid-eligible receive the EPSDT services that they are
  4 entitled to under federal law. Foster youth receive appropriate and timely mental health
  5 screens, comprehensive mental health assessments, and mental health treatment that is
  6 based on their mental health needs.
  7              There are no class-wide violations of the Americans with Disabilities Act or the
  8 Rehabilitation Act either. The County does not deny treatment on account of mental
  9 health disability. In fact, the County offers a wide variety of mental health services and
 10 intensive mental health programs that can be tailored to the needs of the child. The
 11 County Defendants also do not place children in segregated settings (i.e., congregate
 12 care) except under exceptional circumstances and only in short-term facilities that are
 13 permissible under the Rehabilitation Act and state law.
 14              When there are no ongoing violations of federal law, as is the case here, the
 15 federal court must dismiss the case if the evidence shows that the defendant’s reform
 16 efforts are durable. This standard is easily satisfied here because the County is deeply
 17 committed to its reforms, and those reforms are now institutionalized and thus will
 18 continue without judicial supervision. In addition, the principal obligations that the
 19 County Defendants agreed to, and many of the requirements that the Katie A. Advisory
 20 Panel has imposed upon the County Defendants in this case, are now required by state
 21 law through the CCR. There simply is nothing left for this Court to oversee.
 22 II.          STATEMENT OF FACTS AND PROCEDURAL HISTORY
 23              A.    The Los Angeles County Foster Care System
 24              The Los Angeles County Department of Children and Family Services (“DCFS”)
 25 is one of the largest public child welfare agencies in the country. (Declaration of Helen
 26 Berberian (“Berberian Decl.”) ¶ 10.) Its mission is to protect the welfare of children
 27 and young adults in Los Angeles County. (Id. ¶ 11.)
 28              With an annual budget of $2.7 billion, DCFS is responsible for investigating over
      435743.3
                                                    10
             THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 11 of 32 Page ID
                                 #:8990



  1 225,000 reports of child abuse and neglect each year. (Id. ¶¶ 10-13.) In 2018, DCFS
  2 provided child welfare services to over 50,000 children with substantiated allegations of
  3 abuse or neglect. (Id. ¶ 13.) To fulfill these responsibilities, DCFS employs a staff of
  4 over 8,600, including approximately 4,250 children’s social workers. (Id. ¶¶ 10, 113.) 1
  5              The Los Angeles County Department of Mental Health (“DMH”), with an annual
  6 budget of about $2.4 billion, is the largest county-operated mental health department in
  7 the United States. (Declaration of Anabel Rodriguez (“Rodriguez Decl.”) ¶ 15.) DMH
  8 operates mental health programs in more than 85 cities and provides mental health
  9 services through contract programs and DMH staff at approximately 300 sites co-
 10 located with other County departments, schools, courts and various organizations. (Id.
 11 ¶ 16.) Each year, DMH contracts with almost 1,000 organizations and practitioners to
 12 provide mental health-related services. (Id. ¶ 17.) On average, DMH services more
 13 than 250,000 County residents of all ages every year. (Id.)
 14              B.    This Lawsuit
 15              In 2002, Plaintiffs filed a lawsuit on behalf of themselves and a putative class of
 16 children and young adults in Los Angeles County who (1) were in foster care or were at
 17 imminent risk of foster care placement, (2) had a behavioral, emotional or
 18 psychological impairment and (3) needed individualized mental health services. (FAC
 19 ¶ 37.) Plaintiffs alleged that the County Defendants failed to provide comprehensive
 20 mental health assessments and mental health services appropriate to meet their needs.
 21 (Id. ¶¶ 4, 47.) They alleged that, instead of developing necessary mental health
 22 programs, the County Defendants improperly relied on out-of-home, geographically
 23 remote, institutions to place children. (Id. ¶ 49.) In particular, Plaintiffs alleged that
 24 the County Defendants improperly relied on congregate care, such as the MacLaren
 25 Children’s Center (“MacLaren”), as a long-term group home option. (Id. ¶¶ 4, 5, 47,
 26
      1
 27   The Berberian Declaration explains how children and young adults enter the foster
    care system, and the various services and programs DCFS provides to foster youth,
 28 their families and caregivers today. (Id. ¶¶ 9-32.)
      435743.3
                                                     11
             THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 12 of 32 Page ID
                                 #:8991



  1 49.) MacLaren, which, according to Plaintiffs, had a “sordid history of difficulties and
  2 controversies”—came to “epitomize” the County Defendants’ “dysfunctional approach
  3 towards caring for children with serious mental health needs.” (Id. ¶ 50.)
  4              Based on these allegations, Plaintiffs asserted three federal law violations against
  5 the County Defendants and the directors of two state agencies. First, Plaintiffs alleged
  6 violations of section 1983 based on “customs, policies, and practices” denying
  7 Medicaid-eligible children with Early and Periodic Screening, Diagnostic Treatment
  8 (“EPSDT”) services required by the Medicaid Act, 42 U.S.C. §§ 1396 et seq.
  9 (“Medicaid”). (Id. ¶ 76.) Second, Plaintiffs alleged violations of section 1983 based on
 10 “customs, policies, and practices” denying medically necessary mental health services
 11 in violation of their rights under the Substantive Due Process Clause of the Fourteenth
 12 Amendment to the U.S. Constitution.                    (Id. ¶ 79.)   Third, Plaintiffs alleged
 13 discrimination on account of mental health disabilities and denial of integrated services
 14 in violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12132, and
 15 the Rehabilitation Act (“RA”), 29 U.S.C. §§ 701 et seq. (Id. ¶¶ 83-84.)
 16              C.    The Plaintiffs And County Defendants Reach An Early Settlement
 17              Plaintiffs and the County Defendants settled about six months after Plaintiffs
 18 filed their FAC. (ECF Dkt. No. 128 at 6 (the “Settlement Agreement”).) In the
 19 Settlement Agreement, the County Defendants denied liability, but recognized that
 20 continued reform of the child welfare system and the best interests of the Plaintiff class
 21 would be substantially advanced by the “novel and innovative” resolution reflected in
 22 the agreement rather than protracted and costly litigation. (Settlement Agreement at 1.)
 23              The Settlement Agreement obligated the County Defendants to undertake
 24 specific reforms, which included closing MacLaren permanently. (Id. at 4.) The
 25 Settlement Agreement also obligated the County Defendants to implement a plan or
 26 series of plans that would fulfill the objectives of the agreement. (Id.) The County
 27 Defendants agreed to create and pay for an advisory panel (the “Katie A. Advisory
 28 Panel”) to assist with the development of plans to reform its child welfare system. (Id.
      435743.3
                                                      12
             THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 13 of 32 Page ID
                                 #:8992



  1 at 6-8.)
  2              On July 16, 2003, the Court approved the Settlement Agreement as fair,
  3 reasonable and adequate, and the Court retained jurisdiction to enforce its terms. (ECF
  4 Dkt. No. 128 (the “2003 Consent Decree”).) 2
  5              D.    The County Fundamentally Reforms Its Foster Case System
  6              Within three months of settlement, the County Defendants closed MacLaren
  7 permanently and diverted resources previously used to maintain the facility towards
  8 developing new plans to improve child welfare services and expand mental health
  9 services for foster youth. (Declaration of Adrienne Olson (“Olson Decl.”) ¶¶ 24-25.)
 10              From 2003 to 2008, the County Defendants implemented a series of reforms to
 11 the child welfare system. (Id. ¶¶ 22-23, 28, 45; Declaration of Olivia Celis (“Celis
 12 Decl.”) ¶¶ 16-18.) Their policy initiatives were reviewed and assessed by the Court, the
 13 Katie A. Advisory Panel, and a third-party consultant hired by the County, whose
 14 guidance and recommendations the County Defendants incorporated into a
 15 comprehensive plan for reform titled the 2008 Katie A. Strategic Plan (the “Strategic
 16 Plan”).
 17              The Strategic Plan was “the product of extensive discussion amongst the parties,”
 18 and the Plaintiffs and Katie A. Advisory Panel supported it. (ECF Dkt. No. 688.)
 19 Plaintiffs agreed that the Strategic Plan was consistent with the County Defendants’
 20 obligations in the 2003 Consent Decree. (Id.; see also ECF Dkt. No. 773 at 2.) The
 21 Court approved the Strategic Plan on August 10, 2009. (ECF Dkt. No. 689.)
 22              Beginning June 2008, the County Defendants expended considerable time and
 23 resources towards implementing the Strategic Plan, spending over $2 billion just on
 24 Katie A. initiatives. (Declaration of David Seidenfeld (“Seidenfeld Decl.”) ¶ 4.) As a
 25   2
      The Court also certified a plaintiff class, which was later amended by stipulation of
 26 the parties, to include children and young adults who: (1) are in the custody of DCFS
    in foster care or who are at imminent risk of foster care placement; (2) are eligible for
 27 EPSDT services; (3) have a mental illness or condition that is documented or, had an
    assessment been completed, could have been documented; and (4) need individualized
 28 mental health services. (ECF Dkt. No. 149.)
      435743.3
                                                    13
             THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 14 of 32 Page ID
                                 #:8993



  1 result of this commitment, the County has successfully implemented the Strategic Plan:
  2       • The County Defendants created multidisciplinary Medical Hubs in all DCFS
            Service Planning areas, funded by DCFS, to provide comprehensive medical
  3
            exams to children shortly after being assigned a social worker. The Katie A.
  4         Advisory Panel has commended the County Defendants for continuing to
  5         improve “on what was already good performance in referring newly detained
            children to a Medical Hub.” (ECF Dkt. No. 942 at 62.)
  6
          • Medicaid-eligible children newly removed from the home are now assigned a
  7         Multidisciplinary Assessment Team (“MAT”) who performs a comprehensive
            wellness assessment, including mental health. In 2018, between 95% and 100%
  8
            of all MAT-eligible children were assessed. (Berberian Decl., Ex. H at 45.)
  9
          • Children who remain in the home (and thus are not MAT-eligible) are given an
 10         initial screening directly by the social worker using the County’s Mental Health
            Screening Tool (“MHST”). Virtually 100% of eligible children received a
 11
            MHST screen in 2018. (Berberian Decl. ¶ 71.)
 12       • The County Defendants expanded the Specialized Foster Care (“SFC”) program,
 13         co-locating DMH mental health professionals in all DCFS regional offices to
            conduct a comprehensive wellness assessment of children who screened positive
 14
            on an MHST. This program conducted over 16,000 mental health assessments
 15         just for Katie A. class members in 2018. (Rodriguez Decl. ¶¶ 19-22.)
 16       • The County Defendants created Coordinated Services Action Teams (“CSATs”)
            co-located in all DCFS regional offices to assist social workers in linking
 17         children to appropriate services and programs. (Olson Decl. ¶¶ 81, 119.)
 18       • The County Defendants created a Universal Referral Form to simplify the
 19         referral process. (Olson Decl. ¶ 83; Celis Decl. ¶ 20.)
 20       • The County Defendants implemented a Referral Tracking System (“RTS”) in
            every regional DCFS office so that DCFS social workers and DMH mental
 21         health professionals can track cases as they migrate through the county’s system
 22         to ensure timely and appropriate provision of services. (Olson Decl. ¶¶ 82, 116.)
 23       • The County Defendants expanded Wraparound and other intensive mental health
            programs from 1,400 to over 4,200 slots tailored to the individualized need of
 24         each child referred for intensive services. (Rodriguez Decl. ¶¶ 35-36, Ex. A.)
 25       • The County Defendants adopted and implemented the Shared Core Practice
 26         Model (“SCPM”)— a best practices approach recommended by the Katie A.
            Advisory Panel for the delivery of child welfare and mental health services— as
 27         the County’s governing practice manual. (Olson Decl. ¶ 92.)
 28
      435743.3
                                                 14
             THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 15 of 32 Page ID
                                 #:8994



  1              The County Defendants have even gone beyond the reforms they agreed to
  2 implement in the Strategic Plan. For example, the County has agreed to provide a
  3 Child and Family Team (“CFT”) meeting to all children with an open DCFS case
  4 regardless of whether the child needs mental health services. (Compare Olson Decl. ¶
  5 91 (in the Strategic Plan, the County only agreed to provide CFT meetings to children
  6 in Wraparound) with Berberian Decl. ¶ 135 (now, the County has implemented a formal
  7 policy to provide CFT meetings to all children with an open DCFS case).) In addition,
  8 the County has implemented policies to transition all children out of traditional group
  9 homes and to stop using such facilities. (Compare Olson Decl., Ex. C (the Strategic
 10 Plan did not require the elimination of group homes) with Berberian Decl. ¶¶ 56-57 (the
 11 County will soon transition all children out of traditional group homes).)
 12              Further, the County has created new mental health programs not required by the
 13 Strategic Plan that are designed specifically to treat foster youth who need intensive,
 14 mental health services in the home or a home-like setting. The leading such new
 15 program is Intensive Field Capable Clinical Services (“IFCCS”), which provides
 16 individual and family therapy, vocational and education referrals, case management,
 17 trauma-informed services, and community resources to children who have had
 18 difficulties maintaining a stable placement for an extended period of time. (Rodriguez
 19 Decl. ¶¶ 44-46, Ex. C.) The County now offers 765 slots in IFCCS. (Id. ¶ 47.)
 20              E.    The County Defendants’ Reform Efforts Have Been Successful
 21              When this lawsuit was filed, Plaintiffs alleged that they were denied necessary
 22 mental health screens and assessments. Today, the County Defendants have ensured
 23 that virtually all children who have an open DCFS case are screened and assessed for
 24 mental health needs. (Berberian Decl. ¶ 66.) In addition, all Plaintiff class members
 25 received some form of mental health service in 2018. (Rodriguez Decl. ¶ 33; Berberian
 26 Decl., Ex. H at 7.)
 27              The County Defendants have also made considerable progress in reducing group
 28 home placements. (Berberian Decl. ¶¶ 42-43.) When this lawsuit was filed, there were
      435743.3
                                                   15
             THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 16 of 32 Page ID
                                 #:8995



  1 approximately 2,150 children who were placed in a traditional group home, many of
  2 whom were under the age of 12. (Berberian Decl. ¶ 43; ECF Dkt. No. 499 ¶ 37.)
  3 Today, only 265 children are placed in traditional group homes. (Berberian Decl. ¶ 43.)
  4              The County Defendants have also greatly improved placement stability. When
  5 this lawsuit was filed, Plaintiffs alleged that they were subjected to multiple placements
  6 at a very young age. (FAC ¶¶ 12, 18, 23, 27, 52-53.) Some of the Plaintiffs alleged
  7 that they experienced more than 20 placements. (Id. ¶¶ 12, 18, 23, 52.) Today, the
  8 average number of placements for a child in foster care is 2.84 moves per 1,000 days in
  9 out-of-home care. (Berberian Decl., Ex. H at 71.) This is well below the national
 10 standard of 4.12. (Id.)
 11              The County Defendants have coupled their closure of group homes with a
 12 concomitant increase in placement of foster youth with family members. When this
 13 lawsuit was filed, Plaintiffs alleged that they were removed from their families,
 14 frequently institutionalized and placed in geographically remote areas. (FAC ¶ 49.)
 15              The County Defendants have also significantly reduced caseloads for social
 16 workers. When this lawsuit was filed, it was typical for emergency response social
 17 workers to have 30-40 cases and Family Maintenance & Reunification social workers,
 18 which is similar to the continuing services position today, to have upwards of 40 cases.
 19 (Olson Decl. ¶¶ 12, 15.) Today, the average caseload for an emergency response social
 20 worker is about 16 cases, and the average caseload for a continuing services social
 21 worker is about 24 cases. (Berberian Decl., ¶¶ 115-116, Ex. H at 40-41.)
 22              The County Defendants have even exceeded the Advisory Panel’s own estimates
 23 of the Plaintiff class’s mental health needs. Under the Strategic Plan, “[t]he County and
 24 the Panel have agreed, for planning purposes, that approximately half of the identified
 25 Katie A. class members will require mental health services and that one in three of
 26 those [i.e., 16.66%] will need an intensive level of mental health services.” (ECF Dkt.
 27 No. 688 at 25.) In 2018, all 23,370 of the Katie A. class (100%) received mental health
 28 services and 4,538 (19.4%) received intensive home-based services (“IHBS”) and 4,639
      435743.3
                                                  16
             THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 17 of 32 Page ID
                                 #:8996



  1 (19.9%) received intensive care coordination (“ICC”). (Rodriguez Decl. ¶¶ 76-77;
  2 Berberian Decl., Ex. H at 7, 10.)
  3              F.    The Current Dispute
  4              Despite over $2 billion in investment and top-to-bottom reforms of the foster
  5 care system, the County Defendants have been unable to exit the litigation because of
  6 certain “exit conditions” that the County Defendants must satisfy in connection with the
  7 Strategic Plan. (See Dkt. No. 776 at 3-4 (the “Exit Conditions”).) The first Exit
  8 Condition was for the County Defendants to implement the Strategic Plan. (Id.) The
  9 third Exit Condition was for the County Defendants to demonstrate acceptable progress
 10 on a discrete set of Data Indicators. (Id.) Both of these exit conditions have been
 11 substantially achieved. (Olson Decl. ¶¶ 102-164 (describing implementation of the
 12 Strategic Plan); Celis Decl. ¶¶ 22-42 (describing implementation of the Strategic Plan);
 13 Berberian Decl. ¶¶ 153-162 (explaining that County has passed all Data Indicators but
 14 one).)
 15              The second Exit Condition is for the County Defendants to achieve a passing
 16 score on each component of a Qualitative Service Review (“QSR”)—a case review tool
 17 that attempts to score the child and family’s progress and the effectiveness of care and
 18 services provided to children in DCFS’ care. 3 (Andrade Decl. ¶ 23.) The QSR is not
 19 part of, and is not required by, federal law. (See Andrade Decl. ¶¶ 4, 23, 42, Ex. E
 20 (explaining that the federal government conducts audits using a different review
 21 system); see generally QSR Protocol (the QSR does not claim to measure compliance
 22   3
        QSR scores each DCFS case in two areas: (i) “status” measures the quality of the
 23   conditions in a child’s life—including safety, stability, permanency of family setting,
      suitability of living arrangement, health, physical, and emotional well-being, learning
 24   and academics, preparation for adulthood, family functioning and resourcefulness,
      caregiver functioning, and family connections; and (ii) “practice” measures the quality
 25   of services provided by practitioners working with the child (in particular, CFTs)—
      including engagement, degree of participation by the child, parents, and family
 26   members in decision making, teamwork, assessment and understanding of the child’s
      strengths and needs, development of long-term outcomes for the child, planning,
 27   availability of support and services, adequacy of intervention when needed, tracking of
      progress and adjustment of strategies that are not working). (Andrade Decl. ¶¶ 44-45,
 28   Ex. D.)
      435743.3
                                                   17
             THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 18 of 32 Page ID
                                 #:8997



  1 with federal law).)
  2              The County Defendants have made significant progress on QSR, consistently
  3 scoring well on the portion of QSR pertaining to child safety, well-being and
  4 permanency. (Berberian Decl., Ex. H at 52; Andrade Decl. ¶¶ 64-65.) Although the
  5 County Defendants have scored well on individual components of the “practice”
  6 portion of QSR and are improving overall, they have been unable to obtain a passing
  7 score on every component at the same time. (Berberian Decl. ¶ 172, Ex. H at 54;
  8 Andrade Decl. ¶¶ 66-68.)
  9              While QSR has kept the County Defendants from exiting this lawsuit, the Katie
 10 A. Advisory Panel and Plaintiffs’ counsel have engaged in boundless supervision of
 11 every aspect of DCFS and the Child Welfare Division of DMH. (Declaration of Bobby
 12 D. Cagle (“Cagle Decl.”) ¶¶ 14-29; Declaration of Jonathan E. Sherin (“Sherin Decl.”)
 13 ¶¶ 15-18.) This has required mid- to high-level departmental staff to devote significant
 14 time to addressing the concerns raised by the Katie A. Advisory Panel and Plaintiffs’
 15 counsel, at the expense of providing direct services to foster youth. (Id.)
 16              The parties have met and conferred since February 2019 but have been unable to
 17 resolve their dispute without Court intervention. As such, the County Defendants now
 18 move to vacate the 2003 Consent Decree under Federal Rule of Civil Procedure
 19 60(b)(5) on the grounds that there are no ongoing federal violations permitting
 20 continued judicial supervision.
 21 III.         LEGAL STANDARDS
 22              Federal Rule of Civil Procedure 60(b)(5) “permits a party to obtain relief from a
 23 judgment or order if, among other things, ‘applying [the judgment or order]
 24 prospectively is no longer equitable.’” Horne v. Flores, 557 U.S. 433, 447 (2009)
 25 (alteration in original). Consent decrees are subject to vacatur under Rule 60(b). Rufo
 26 v. Inmates of Suffolk Cty. Jail, 502 U.S. 367, 378 (1992) (consent decrees are “subject
 27 to the rules generally applicable to other judgments and decrees”); John B. v. Emkes,
 28 710 F.3d 394, 412 (6th Cir. 2013) (consent decrees are subject to Rule 60); Burt v.
      435743.3
                                                    18
             THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 19 of 32 Page ID
                                 #:8998



  1 County of Contra Costa, 2014 WL 253010, at *19 (N.D. Cal. Jan. 22, 2014) (same).
  2 Rule 60(b)(5) “encompasses the traditional power of a court of equity to modify its
  3 decree in light of changed circumstances.” Frew v. Hawkins, 540 U.S. 431, 441 (2004).
  4              Federal courts only have jurisdiction to enforce consent decrees so long as there
  5 is a federal violation to remedy. Horne, 557 U.S. at 447. Absent an ongoing federal
  6 law violation, there is no legal basis for judicial enforcement, and the reins must be
  7 returned to state and local officials. Id. at 450. This Court thus must “ascertain
  8 whether ongoing enforcement of the original order [is] supported by an ongoing
  9 violation of federal law . . . .” Id. at 454.
 10              In considering that question, the courts should look only to the specific
 11 allegations on which the consent decree was based. See John B., 710 F.3d at 413
 12 (vacating consent decree where defendant was “comply[ing] with the provisions of
 13 federal law that the decree was intended to enforce”); All. for Wild Rockies v. Kruger,
 14 15 F. Supp. 3d 1052, 1057 (D. Mont. 2014), aff’d sub nom., All. for the Wild Rockies v.
 15 Krueger, 664 F. App’x 674 (9th Cir. 2016) (declining to consider alleged new
 16 violations in opposition to Rule 60(b)(5) motion because “[p]laintiffs’ arguments raise
 17 new issues best resolved by a new cause of action . . .”). New purported violations
 18 outside the Plaintiffs’ allegations cannot justify continued judicial enforcement. See
 19 John B., 710 F.3d at 413 (refusing to uphold consent decree based on alleged violations
 20 of Medicaid provision that “none of the consent decree’s provisions were based on”).
 21              The moving party’s compliance with federal law must be “durable.” Horne, 557
 22 U.S. at 450. Courts will grant relief where the moving party displays a good faith
 23 commitment to remaining in compliance after the order is vacated. Jackson v. Los
 24 Lunas Cmty. Program, 880 F.3d 1176, 1203 (10th Cir. 2018). If so, “continued
 25 enforcement of the order is not only unnecessary, but improper.” Horne, 557 U.S. at
 26 450.
 27              Where a party shows durable compliance with the federal laws it originally was
 28 alleged to have violated, it is abuse of discretion to deny Rule 60(b) relief. 557 U.S. at
      435743.3
                                                    19
             THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 20 of 32 Page ID
                                 #:8999



  1 447.
  2 IV.          ARGUMENT
  3              A.    Horne Requires Vacatur Here
  4              The Supreme Court has provided clear direction to district courts enforcing
  5 consent decrees in institutional reform litigation: Courts must “return control to state
  6 and local officials as soon as a violation of federal law has been remedied.” Horne, 557
  7 U.S. at 450-51; Burt, 2014 WL 253010, at *1 (vacating consent decree under Horne
  8 because “there has been no showing of any substantial ongoing violation of law”).
  9              At issue in Horne was whether the district court had properly denied a motion to
 10 vacate a judgment that the State of Arizona was violating the Equal Educational
 11 Opportunities Act of 1974 (“EEOA”) by failing to take “appropriate action” to
 12 overcome language barriers for English Language-Learner (“ELL”) students. 557 U.S.
 13 at 438-39. The district court found the defendants liable and entered judgment for the
 14 plaintiffs, followed by a series of orders and injunctions that included monetary
 15 sanctions for failure to comply with prior orders. Id. at 441-42. The state legislature
 16 subsequently moved to vacate under Rule 60(b)(5) on the ground that continued
 17 enforcement was no longer equitable. Id. at 444. The district court denied the motion
 18 because the defendants had not yet complied with the specific requirements of its
 19 injunction. Id. The Ninth Circuit affirmed on the same grounds. Id.
 20              The Supreme Court reversed because both the district court and the Court of
 21 Appeals had “paid insufficient attention to federalism concerns” (557 U.S. at 450-51)
 22 and the “particularly important function” played by Rule 60(b)(5) “in what we have
 23 termed ‘institutional reform litigation.’” Id. at 447 (citation omitted).
 24              Institutional reform litigation “raise[s] sensitive federal concerns” because it
 25 “commonly involves areas of core state responsibility . . . .” 557 U.S. at 448. These
 26 concerns are “heightened” when a court order “has the effect of dictating state or local
 27 budget priorities” or limits “a State’s discretionary authority over its own program and
 28 budgets and forces state officials to reallocate state resources and funds.” Id. (quoting
      435743.3
                                                    20
             THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 21 of 32 Page ID
                                 #:9000



  1 Missouri v. Jenkins, 515 U.S. 70, 131 (1995) (Thomas, J., concurring)).
  2              Where, as here, public officials “consent to, or refrain from vigorously opposing,
  3 decrees that go well beyond what is required by federal law,” they “bind state and local
  4 officials to the policy preferences of their predecessors” and can “improperly deprive
  5 future officials of their designated legislative and executive powers.’” 557 U.S. at 448-
  6 49 (citation omitted); see also Burt, 2014 WL 253010, at *18 (“Consent decrees
  7 frequently bind the defendant to ‘undertake more than federal law requires, or more
  8 than a court could order absent settlement, to “save themselves the time, expense, and
  9 inevitable risk of litigation.”’” (citation omitted)). “[O]verbroad or outdated” orders
 10 entered in institutional reform cases “limit [officials’] ability to respond to the priorities
 11 and concerns of their constituents” and hamper “their ability to fulfill their duties as
 12 democratically-elected officials.” Horne, 557 U.S. at 449.
 13              The Supreme Court explained that it was reversible error to continue judicial
 14 enforcement of the injunction solely on the grounds that the defendants had not yet
 15 complied with it. While “[s]atisfaction of an earlier judgment is one of the enumerated
 16 bases for Rule 60(b)(5) relief—. . . it is not the only basis for such relief.” 557 U.S. at
 17 454. The lower courts “needed to ascertain whether ongoing enforcement of the
 18 original order was supported by an ongoing violation of federal law,” regardless of
 19 whether the original order had been satisfied. Id. But “rather than inquiring broadly
 20 into whether changed conditions in Nogales provided evidence of an ELL program that
 21 complied with the EEOA, the Court of Appeals concerned itself only with determining
 22 whether [the state] complied with the original declaratory judgment order.” Id. at 451.
 23 The court’s failure to assess whether the state had remedied the underlying federal law
 24 violation in a way other than what the injunction specifically required was error. Id.
 25              The Court remanded for consideration of whether changed circumstances—
 26 including the state’s implementation of new methodologies, structural and management
 27 reforms, and increased funding—“have brought Nogales’ ELL programming into
 28 compliance with the EEOA even without . . . satisfy[ing] the District Court’s original
      435743.3
                                                     21
             THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 22 of 32 Page ID
                                 #:9001



  1 order.” 557 U.S. at 466. If so, “continued enforcement of the District Court’s original
  2 order is inequitable within the meaning of Rule 60(b)(5), and relief is warranted.” Id. at
  3 470.
  4              On remand, the district court determined that the state had meaningfully
  5 reformed its ELL system such that it was now in compliance with federal law—even
  6 though the defendants were not in compliance with the specific terms of the injunction.
  7 Flores v. Arizona, 2013 WL 10207656, at *15 (D. Ariz. Mar. 29, 2013). The court thus
  8 granted the state’s request for relief under Rule 60(b)(5) and released jurisdiction of the
  9 case. Id., aff’d sub nom., Flores v. Huppenthal, 789 F.3d 994 (9th Cir. 2015).
 10              Horne governs this Motion and requires that it be granted. This case is
 11 institutional reform litigation; the very purpose of Plaintiffs’ lawsuit was to bring
 12 reforms to the foster care system in the County and the State. (See FAC ¶¶ 1, 4-9, 47
 13 (alleging “systemic failure to provide Plaintiff children with legally mandated
 14 individualized services”).) The defendants are state and county agencies responsible
 15 for the welfare of children and families within their jurisdiction. (Id. ¶¶ 32-36.)
 16              As Horne predicted would occur in such cases, the County Defendants did not
 17 defend against Plaintiffs’ claims, and the 2003 Consent Decree undertakes much more
 18 than federal law requires. (Compare 2003 Consent Decree ¶ 7(c) (requiring expansion
 19 of Wraparound services) and Strategic Plan at 7 (same) with, e.g., Katie A., ex rel.
 20 Ludin v. Los Angeles County, 481 F.3d 1150, 1159 (9th Cir. 2007) (wraparound
 21 services not required under Medicaid).) And, as in Horne, the 2003 Consent Decree
 22 “has the effect of dictating state or local budget priorities” and limits the County
 23 Defendants’ discretion over the very programs they are responsible for. 557 U.S. at
 24 448. (Cagle Decl. ¶¶ 14-29; Sherin Decl. ¶¶ 15-18.) This case thus presents the height
 25 of federalism concerns.
 26              As Horne dictates, the question before the Court on this Motion is not whether
 27 the County Defendants have satisfied every aspect of the 2003 Consent Decree or met
 28 Exit Conditions required to exit the 2003 Consent Decree on its own terms. The only
      435743.3
                                                   22
             THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 23 of 32 Page ID
                                 #:9002



  1 question before this Court is whether—regardless of what the 2003 Consent Decree
  2 requires—(i) the County Defendants are currently in compliance with the federal laws
  3 that Plaintiffs alleged were violated; and (ii) the County Defendants have made a good
  4 faith, prospective commitment to staying in compliance absent judicial enforcement.
  5 They are. And they have. Horne thus requires that the 2003 Consent Decree be
  6 vacated.
  7              B.    There Is No Federal Law Violation
  8              Plaintiffs’ FAC asserted federal claims for violation of the Medicaid Act, the
  9 Fourteenth Amendment, the ADA, and the RA. (FAC ¶¶ 76-87.) The principal factual
 10 basis for their claims was that the County Defendants (i) failed to assess children’s
 11 needs; (ii) did not make available necessary mental health services (including
 12 wraparound, therapeutic foster care, and case management services); and (iii) used
 13 group homes excessively. (See id.)
 14              Whatever the merit of these allegations in 2002, the facts as they exist today do
 15 not reflect any violations of federal law as Plaintiffs alleged when they filed this suit.
 16                    1.     There Is No Custom, Policy, Or Practice To Violate Medicaid
 17              Plaintiffs’ claim for violation of Medicaid is asserted under 42 U.S.C. § 1983.
 18 (See FAC ¶ 76.) To establish liability for a county under Section 1983, plaintiffs must
 19 prove a custom, policy or practice that deprives plaintiffs of their federal rights—here,
 20 their right to prompt and appropriate services required by Medicaid. Monell v. Dep’t of
 21 Soc. Servs. of City of New York, 436 U.S. 658, 694 (1978) (plaintiffs suing under
 22 Section 1983 must show that injury was caused by a municipal policy or custom); Los
 23 Angeles County v. Humphries, 562 U.S. 29, 30 (2010) (Monell applied to Section 1983
 24 claims brought against County regardless of the form of relief requested); Kadingo v.
 25 Johnson, 2017 WL 3478494, at *15 (D. Colo. Aug. 14, 2017) (dismissing 1983 suit
 26 alleging violations of Medicaid because plaintiff failed to allege a policy or custom).
 27              Plaintiffs alleged in 2002 that the County had “developed and maintained
 28 customs, policies, and practices” that failed to provide “Medi-Cal-eligible children with
      435743.3
                                                    23
             THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 24 of 32 Page ID
                                 #:9003



  1 the full range of [EPSDT] services covered by Medicaid when such services are
  2 necessary to treat or ameliorate a child’s condition . . . .” (FAC ¶ 76.) To the extent it
  3 ever existed, there exists no such custom, policy, or practice today.
  4                          (a)   The County’s Screening Exceeds Federal Standards
  5              In 2002, there was no formal mechanism to screen children for mental health
  6 needs upon entering the custody of DCFS. (Olson Decl. ¶ 15.) Today, the County has
  7 a dual-track system to ensure that all children with a substantiated allegation of abuse or
  8 neglect receive a mental health screen. (Rodriguez ¶¶ 25-30 (describing first track,
  9 MAT); Berberian Decl. ¶¶ 68-73 (describing second track, MHST.) This dual-track
 10 system has been in operation for over 10 years and is working well today.
 11              In 2018, 96.37% of eligible children were screened using the MHST and the
 12 remaining 3.63% had screens pending. (Berberian Decl. ¶ 71.) Between 95% and
 13 100% of MAT-eligible received a MAT assessment in 2018. (Id., Ex. H at 45.) These
 14 screening percentages exceed other cases granting Rule 60(b)(5) relief based on the
 15 percentage of children screened. See, e.g., John B., 710 F.3d at 413 (vacating consent
 16 decree where movant screened fewer than 80% of EPSDT-eligible children who should
 17 have received a screen); compare Salazar v. District of Columbia, 954 F. Supp. 278,
 18 304 (D.D.C. 1996) (finding a violation where between 24% and 64% of EPSDT-
 19 eligible children were screened).
 20              The Katie A. Advisory Panel itself has recognized that DCFS now provides
 21 adequate mental health screening services and has noted that it only “monitors ongoing
 22 performance . . . to assure that progress is sustained.” (ECF Dkt. No. 940 at 14.)
 23                          (b)   The County Provides Services Promptly
 24              Services provided under Medicaid must be “furnished with reasonable
 25 promptness . . . .” 42 U.S.C. 1396a(a)(8). There is no set definition of reasonable
 26 promptness; what is reasonable depends on the complexity of the services needed, the
 27 unique needs of the children, and whether the children or their parents caused delay or
 28 refused services. See C.F. v. Lashway, 2017 WL 2806835, at *3 (W.D. Wash. June 29,
      435743.3
                                                  24
             THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 25 of 32 Page ID
                                 #:9004



  1 2017) (beneficiaries’ unique needs or refusal or delay in accepting services inform
  2 reasonable promptness); Alexander A. ex rel. Barr v. Novello, 210 F.R.D. 27, 38
  3 (E.D.N.Y. 2002) (reasonable promptness “requires time and flexibility to match each
  4 eligible child and an appropriate treatment program” where children have “mental
  5 conditions that are fluctuating in nature and vary in seriousness from child to child”).
  6              Courts examining this question have found it reasonable to deliver services
  7 between 90 and 180 days from the commencement of a case. See, e.g., Boulet v.
  8 Cellucci, 107 F. Supp. 2d 61, 81-82 (D. Mass. 2000) (90 days is reasonable under
  9 Medicaid services); Does 1-13 by and Through Doe, Sr. 1-13 v. Chiles, 136 F.3d 709,
 10 711 (11th Cir. 1998) (90 days); Chisholm ex rel. CC v. Gee, 2017 WL 3730514, at *5
 11 (E.D. La. Aug. 30, 2017) (6 months); see also 42 C.F.R. § 435.911, 42 C.F.R.
 12 § 441.56(e) (agencies “must employ processes to ensure timely initiation of treatment,
 13 if required, generally within an outer limit of 6 months after the request for screening
 14 services”).
 15              Whereas courts have found upwards of 90 days to be a reasonable timeframe to
 16 provide services under Medicaid, the County—the country’s largest foster system—
 17 usually does so in less than 45 days. (Berberian Decl. ¶ 75, Ex. E at 5.) MAT-eligible
 18 children are assessed promptly upon referral to a MAT agency, who usually completes
 19 its assessment within 45 days of the referral and within the timeframe stated in the
 20 County’s own policy. (Berberian Decl., Ex. H at 46 (in 2018, 84% of MAT SOF
 21 Reports were completed and submitted timely).)
 22              Children who are not MAT-eligible generally receive mental health services
 23 from DMH within five days of the referral from DCFS. (Berberian Decl., Ex. E at 4.)
 24 Those with acute or urgent needs generally receive services on the same day as their
 25 screening. (Id.)
 26              The County does not just comply with federal law; it goes above and beyond.
 27              ///
 28              ///
      435743.3
                                                  25
             THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 26 of 32 Page ID
                                 #:9005



  1                           (c)   The County Offers A Panoply Of Programs
  2              States that opt into Medicaid “have an obligation to cover every type of health
  3 care or service necessary for EPSDT corrective or ameliorative purposes that is
  4 allowable under [the Medicaid statute].” Katie A., 481 F.3d at 1158.
  5              This is not a case where the plaintiffs allege that they need particular services
  6 that are not covered by the state’s Medicaid plan or are denied covered services or
  7 programs. E.g., Watson v. Weeks, 436 F.3d 1152 (9th Cir. 2006) (plaintiffs stated a
  8 claim for violation of Medicaid for failure to cover Medicaid-required service). In fact,
  9 Plaintiffs have not identified, and the County Defendants are not aware of, a single
 10 service or mental health program that the County does not today provide. The County
 11 Defendants and the state have agreed to cover all mental health services and programs
 12 the Plaintiffs and Katie A. Advisory Panel have asked for in this case. 4
 13              Plaintiffs suggested previously that there is no evidence that “class members are
 14 receiving medically necessary mental health services covered by the Medi-Cal program
 15 as required by the EPSDT mandate in federal law.” (ECF Dkt. No. 952 at 10.) To the
 16 contrary, all Katie A. class members received mental health services in 2018 at a cost of
 17 $210 million just in 2018. (Berberian Decl., Ex. H at 4.)
 18              The County currently offers Katie A. class members 15 different types of
 19 evidence-based or promising practices (“EBP”), and more class members received such
 20 services in 2018 than in the prior year. (Id. at 8-9.) The majority of mental health
 21 services delivered to the Katie A. class was in the “field” (59%) and not in an office
 22 setting (32%) or group home (3%). (Id. at 8.)
 23              These mental health services are reasonably effective. Even QSR, despite its
 24   4
       Plaintiffs have demanded that the County Defendants expand the treatment foster care
 25   program (“TFC”) to 300 beds per this Court’s 2006 Order. The Ninth Circuit, however,
      has held that TFC is not a required Medicaid service. Katie A., 481 F.3d at 1161.
 26   Nevertheless, the County has tried for years to enlist more foster parents to enroll in the
      TFC program. But, despite its best efforts, the County has not been able to reach 300
 27   beds. (Rodriguez Decl. ¶ 53.) Today, the County has 93-109 beds, and there are
      vacancies. (Id. ¶ 54.) The County’s inability to reach 300 beds thus does not harm the
 28   Plaintiff class.
      435743.3
                                                    26
             THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 27 of 32 Page ID
                                 #:9006



  1 onerous requirements, scores the County’s children well for emotional well-being.5
  2 (Berberian Decl., Ex. H at 52 (72% of children demonstrate at least a minimally
  3 adequate-to-fair pattern of emotional well-being).) This score has remained relatively
  4 consistent for the past eight years. (Id. at 52-53 (prior scores were 73% from 2015-
  5 2017, 80% from 2012-2013, and 70% from 2011-2012).)
  6              The evidence also shows that the intensive mental health programs that the
  7 County offers to foster youth are reasonably effective. (Berberian Decl., Ex. K (Panel
  8 IHBS Study Report (“IHBS Report”) at 3 (“Of the 26 IHBS cases, 19 children are in
  9 stable homes . . . .”); id. at 17 (“All of the 26 children were attending school, and
 10 almost all of their IHBS providers report improved school behavior, academic
 11 performance and relationships in school.”); id. at 18 (“Almost all of the 26 IHBS cases
 12 had a therapist, Child and Family Specialist (CFS) and Parent Partner who each provide
 13 services once a week.”); id. at 20 (“Regular team meetings are occurring in all 26 IHBS
 14 cases.”).)
 15              The County Defendants in fact exceed federal law requirements. Plaintiffs
 16 alleged that the County must provide Wraparound and therapeutic foster care services
 17 (FAC ¶ 47(b)) and the 2003 Consent Decree requires the County Defendants to
 18 “expand Wraparound Services” (2003 Consent Decree ¶ 7(c)) even though neither
 19 “wraparound services” nor “therapeutic foster care” is required under Medicaid. Katie
 20 A., 481 F.3d at 1161. Nevertheless, the County Defendants expanded Wraparound to
 21 3,000 slots and created new programs, such as IFCCS and Full Service Partnerships
 22 (“FSP”), 6 with over 1,500 additional slots. (Rodriguez Decl. ¶¶ 43, 47-48, 51.)
 23
 24   5
        The QSR emotional well-being component attempts to measure the degree to which
      the child is displaying an adequate pattern of: attachment and positive social
 25   relationships; coping and adapting skills; appropriate self-management of emotions and
      behaviors; resilience; optimism; a positive self-image; and a sense of satisfaction that
 26   his/her fundamental needs are being met. (Andrade, Ex. E at 28.)
      6
 27     FSP is an intensive program that provides outreach and engagement services to
      children and families in need. (Rodriguez Decl. ¶ 49.) FSP is a DMH program with
 28   dedicated slots for foster youth. (Id. ¶ 50, Ex. D.)
      435743.3
                                                 27
             THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 28 of 32 Page ID
                                 #:9007



  1              Today, the County has excess capacity in its intensive mental health programs.
  2 (Id.) There are no waitlists. (Id.) 7 The County does not set artificial time limitations
  3 for these programs. (Berberian Decl. ¶ 92.) Its policy is that children should receive
  4 wraparound services for as long as they are needed. (Id.) The County has invested so
  5 deeply in these wraparound services that it had vacancies every month in 2018.
  6 (Berberian Decl. ¶ 90; Rodriguez Decl. ¶ 43; Seidenfeld Decl. ¶ 19.) And Wraparound
  7 services are not declined for lack of funding or staffing reasons. (Id. (denials of
  8 Wraparound are rare and usually for good reasons, such as another provider is already
  9 providing intensive mental health services in the home and an additional provider could
 10 disrupt the fragile progress that has been made).)
 11                    2.    The County Defendants Comply With The ADA And RA
 12              Plaintiffs’ FAC also asserted violations of the ADA and RA, alleging that the
 13 County Defendants discriminated against Plaintiffs on account of their disability and
 14 failed to place foster children in the most integrated setting appropriate to their needs.
 15              The ADA and RA prohibit discrimination and denial of services on the grounds
 16 of disability. Where the alleged violation is based on denial of services (see FAC
 17 ¶ 87(i)), an essential element of the claim is that disabled persons are not receiving the
 18 programs and services to which they are entitled under federal law. Mark H. v.
 19 Lemahieu, 513 F.3d 922, 937 (9th Cir. 2008) (predicate to a claim under the ADA and
 20 RA is lack of “meaningful access” to services). Where the alleged violation is failure to
 21 provide community-based placements instead of institutionalization (see FAC ¶ 87(ii)),
 22 an essential element of the claim is that disabled persons are being institutionalized
 23 when a community-based placement could reasonably be accommodated. Olmstead v.
 24 L.C. ex rel. Zimring, 527 U.S. 581, 607 (1999).
 25
 26   7
     Compare Rosie D. v. Romney, 410 F. Supp. 2d 18, 41-42 (D. Mass. 2006) (extensive
 27 waitlists violate Medicaid); Okla. Chapter of Am. Acad. of Pediatrics v. Fogarty, 366 F.
    Supp. 2d 1050, 1109 (N.D. Okla. 2005) (failure to cure system-wide delays in treatment
 28 violated Medicaid).
      435743.3
                                                   28
             THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 29 of 32 Page ID
                                 #:9008



  1              Plaintiffs’ ADA and RA claims do not support continued judicial enforcement
  2 because the County Defendants comply with those statutes.                   The County has
  3 implemented a robust system that ensures that every child with a mental health need—
  4 disabled or not—is screened, assessed, and treated based on his or her individual needs.
  5 For Medi-Cal eligible youth, the reimbursable mental health services are based on the
  6 needs of the youth and generally are not time-limited. (Rodriguez ¶ 31.) There is no
  7 discrimination, and thus no claim under the ADA, where both disabled and non-
  8 disabled persons receive the benefits required under law. See Alexander v. Choate, 469
  9 U.S. 287, 309 (1985) (no ADA violation where the “State has made the same
 10 benefit . . . equally accessible to both handicapped and nonhandicapped persons”);
 11 Hunsaker v. Contra Costa County, 149 F.3d 1041, 1043 (9th Cir. 1998) (applying
 12 Choate to the ADA).
 13              Neither is there a violation of the RA, since no children—disabled or not—will
 14 be housed in traditional group homes going forward. In their place, the County has
 15 implemented STRTPs which can only be used for foster youth who need to receive
 16 treatment in a congregate care facility. (Berberian Decl. ¶ 53.) The STRTP system
 17 complies with the RA. See Olmstead, 527 U.S. at 602 (holding that placement
 18 decisions that are based on the needs of the patient comply with the RA).
 19                    3.     There Is No Custom, Policy Or Practice That Violates The
 20                           Fourteenth Amendment To The Constitution
 21              Plaintiffs also alleged that they were denied necessary mental health services in
 22 violation of the Substantive Due Process clause of the Fourteenth Amendment to the
 23 U.S. Constitution. (FAC ¶¶ 77-79.) The Fourteenth Amendment provides a right to
 24 “reasonable safety and minimally adequate care and treatment appropriate to the age
 25 and circumstances of the child.” Lipscomb By & Through DeFehr v. Simmons, 962
 26 F.2d 1374, 1379 (9th Cir. 1992). A claim asserted under the Fourteenth Amendment
 27 requires a showing that officials acted with “such deliberate indifference to the liberty
 28 interest that their actions ‘shock the conscience.’” Tamas v. Dep’t of Soc. & Health
      435743.3
                                                    29
             THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 30 of 32 Page ID
                                 #:9009



  1 Servs., 630 F.3d 833, 844 (9th Cir. 2010) (citation omitted). This standard “requires a
  2 showing of an objectively substantial risk of harm and a showing that the officials were
  3 subjectively aware of facts from which an inference could be drawn that a substantial
  4 risk of serious harm existed and that either the official actually drew that inference or
  5 that a reasonable official would have been compelled to draw that inference.” Id. at
  6 845.
  7              In addition, Plaintiffs’ Fourteenth Amendment claim is asserted under Section
  8 1983, and thus the standard here is whether there is a custom, policy or practice of
  9 deliberate indifference to the plaintiff class’ constitutional rights. Castro v. County of
 10 Los Angeles, 833 F.3d 1060, 1076 (9th Cir. 2016).
 11              There is no serious argument that any such violation exists today. The Data
 12 Indicators show that the County Defendants provide adequate care and ensure that
 13 children are reasonably safe while in foster care. (Berberian, Ex. I.) There is no
 14 evidence of a custom, policy or practice to deny minimally adequate care.
 15              C.    The Reforms To The Foster Care System Are Permanent
 16              Where a party moving under Rule 60(b)(5) complies with federal law, the court
 17 must grant the motion if the party shows that it will remain in compliance without
 18 judicial supervision—the so-called “durable remedy” requirement. Horne, 557 U.S. at
 19 450 (“If a durable remedy has been implemented, continued enforcement of the order is
 20 not only unnecessary, but improper.”). Courts “do not read the language in Horne too
 21 restrictively with respect to what may constitute a durable remedy.” Jackson, 880 F.3d
 22 at 1203 (declining to give Horne’s “durable remedy” requirement a “talismanic
 23 quality.” (quoting Rufo, 502 U.S. at 380)). A “future commitment to remain in
 24 compliance with federal law” is enough. Id. Compliance is “durable” even where
 25 “performance has not been perfect” and “there is more work to be done,” so long as the
 26 moving party has undertaken meaningful, good faith steps to comply with federal law.
 27 Burt, 2014 WL 253010, at *20 (granting Rule 60(b)(5) motion where complaint alleged
 28 “pattern of discrimination” even though “[t]he task is not yet done” because there was
      435743.3
                                                   30
             THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 31 of 32 Page ID
                                 #:9010



  1 no showing “such a broad ‘ongoing violation of federal law’ continues today” (citation
  2 omitted)).
  3              From fiscal year 2008-09 to fiscal year 2018-19, the County has spent more than
  4 $2 billion implementing reforms to improve, expand, create, and, in some cases,
  5 completely rebuild, programs for children in its care. (Seidenfeld Decl. ¶ 4.) It has
  6 hired thousands of staff. (Berberian Decl. ¶¶ 109-112.) It has institutionalized the
  7 reforms within DCFS and DMH, which are among the largest child welfare and public
  8 mental health departments in the country. The County Defendants have gone above
  9 and beyond the requirements of federal law and invested in programs, such as
 10 Wraparound, which are not required by law. (Id. ¶¶ 87-93); see Katie A., 481 F.3d at
 11 1161. Many of the Katie A. Advisory Panel’s requests and County reforms—including
 12 closure of MacLaren, ceasing use of traditional group homes as long-term residences,
 13 expanding CFTs, and placing of children with relatives or extended family members
 14 where possible—have not only been implemented but are now also required by state
 15 law. (Berberian Decl. ¶¶ 49-57, 94, 119-129, Exs. D, F, G.) There is simply no going
 16 back.
 17              It would be inequitable to force the County Defendants to remain in this lawsuit.
 18 There are many programs and initiatives that the Directors of DCFS and DMH want to
 19 implement to better serve foster youth, but they are limited in their ability to implement
 20 these ideas because of this lawsuit. (Cagle Decl. ¶¶ 14-29; Sherin Decl. ¶¶ 15-18.)
 21              Moreover, if the County Defendants were to remain under federal court
 22 supervision until all exit conditions are satisfied, it likely would result in indefinite
 23 judicial supervision until the County could pass the QSR, if that is even possible. As
 24 Dr. Bartroff explains in his accompanying declaration, there are significant problems
 25 with QSR: (1) it has not been validated; (2) it has not been sufficiently tested; (3)
 26 experts in the field have found that little is known about it other than it is a “crude
 27 tool”; and (4) other governmental systems under federal court supervision have been
 28 permitted to exit despite non-passing QSR scores. (Declaration of Dr. Jay Bartroff
      435743.3
                                                    31
             THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
Case 2:02-cv-05662-JAK-FFM Document 975 Filed 08/26/19 Page 32 of 32 Page ID
                                 #:9011



  1 (“Bartroff Decl.”) ¶¶ 16-17, 19, 22-35, 45-48.) Moreover, given the sampling error
  2 problems associated with QSR, Dr. Bartroff also explains that, even assuming the
  3 County had a QSR-compliant system, it would still take approximately 15 years to exit.
  4 (Id. ¶¶ 18, 20-21, 36-44, 49-60.)
  5              Given that the County Defendants are fully compliant with federal law, it is
  6 inequitable to force the County Defendants to remain in this litigation indefinitely and
  7 continue to waste county taxpayer money in a futile effort to comply with a scoring
  8 system that is flawed, not generally accepted, and not required in other jurisdictions.
  9 (Andrade Decl. ¶¶ 40-41 (County spends millions to conduct QSR case reviews each
 10 year); Olson Decl. ¶¶ 165-170 (County implemented costly and wasteful initiatives at
 11 the recommendation of the Katie A. Advisory Panel in an effort to pass QSR).)
 12              Horne requires that administration of government programs be returned to state
 13 and local officials once the moving party has shown that it complies with federal law
 14 and its commitment to remaining in compliance without judicial supervision. To the
 15 extent there were any violations of Medicaid, the Substantive Due Process Clause of
 16 the Fourteenth Amendment, or the ADA/RA before, there are certainly no such
 17 violations today. The County Defendants’ efforts over the last 17 years make it clear
 18 they intend to keep it that way. The Court should vacate the 2003 Consent Decree.
 19 V.           CONCLUSION
 20              For the foregoing reasons, the Court should grant the Motion and vacate the
 21 2003 Consent Decree.
 22
      DATED: August 26, 2019                  MILLER BARONDESS, LLP
 23
 24
 25                                           By:       /s/ Louis R. Miller
 26                                                 LOUIS R. MILLER
                                                    Attorneys for The County Defendants
 27
 28
      435743.3
                                                    32
             THE COUNTY'S MOTION TO VACATE 2003 CONSENT DECREE PURSUANT TO RULE 60(b)(5)
